NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

JOSE REYES RAMOS,                             )
a/k/a JOSE ALEJANDRO REYES                    )
RAMOS,                                        )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D17-83
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Howard L. Dimmig, II, Public Defender, and
Caroline Joan Picart, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.

VILLANTI, Judge.

              Affirmed without prejudice to any right Jose Reyes Ramos may have to file

a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850

to address his claims of ineffective assistance of trial counsel.

KELLY and LUCAS, JJ., Concur.